  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )           CRIMINAL ACTION NO.
     v.                              )             2:18cr409-MHT
                                     )                  (WO)
CEDRIC WRIGHT                        )

                                   ORDER

    It     is     ORDERED     that         the    Magistrate        Judge’s

recommendation (doc. no. 67) is set for oral argument

on June 7, 2019, at 8:00 a.m., in Courtroom 2FMJ of the

Frank M. Johnson Jr. United States Courthouse Complex,

One Church Street, Montgomery, Alabama.                      The parties

should be prepared to address whether Leon’s good-faith

exception is inapplicable to defendant Cedric Wright’s

case because the warrant to search the vehicles was

issued    based    on     evidence       obtained    from    an     illegal

search.    See United States v. McGough, 412 F.3d 1232,

1239-40 (11th Cir. 2005); see also United States v.

Lopez, 2012 WL 1560648, at *7 (S.D. Fla. May 2, 2012)

(Lenard,    J.)     (applying       McGough);       United    States     v.

Loera,     923     F.3d     907,     925-27        (10th     Cir.      2019)

(discussing       McGough    and     the    circuit    split      on   this
issue).   Counsel should have read in full the cases

cited in this order and any other relevant cases.

    DONE, this the 5th day of June, 2019.

                             /s/ Myron H. Thompson____
                          UNITED STATES DISTRICT JUDGE




                           2
